The Chancellor.
The case made by the bill is that the complainant, being a director and stockholder of the Neshanic Creamery Association, a corporation of this state, endorsed the promissory note of the company for $1,200, as an accommodation endorser, in order that it might be discounted to raise money needed for the business of the corporation; that to induce him so to endorse the note, the' other seven .directors (who were also stockholders), of whom the defendants were two, agreed with him that if he would do so, they would jointly and severally respond to him and save him from all loss thereby incurred, except one-eighth to be borne by himself; that in consideration, and only in consideration of that agreement to indemnify him, he endorsed the note; that he was compelled to pay the amount of it, and that the others have paid him their shares, but the defendants refuse. The suit is brought to recover of them the amount due from them on their indemnity. The defendants demur on the ground that the agreement, being oral merely, is within the statute of frauds, and also on the ground that the complainant has an adequate remedy at law. The agreement is not within the statute of frauds. Brown St. Fr. § 161; Apgar v. Hiler, 4 Zab. 812; Thompson v. Coleman, 1 South. *216. There is clearly an adequate remedy at law, and no reason for recourse to equity. The demurrers will be allowed.